Citation Nr: 0019804	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-00 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to July 
1969.  This appeal arises from a February 1996 rating 
decision of the Department of Veterans Affairs (VA), New 
York, New York, regional office (RO).  That rating decision 
denied the veteran's claim for an evaluation in excess of 30 
percent for post-traumatic stress disorder.  A March 2000 
rating decision of the Winston-Salem, North Carolina, RO 
increased the evaluation to 70 percent.  Subsequently, the 
claims folder was transferred to the St. Petersburg, Florida, 
RO, and that office granted a total rating based on 
individual unemployability in June 2000.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The pre-November 1996 rating criteria are more favorable 
to the veteran's claim than the post-November 1996 criteria.

3.  The veteran's service connected post-traumatic stress 
disorder makes him demonstrably unable to retain employment. 


CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 9411 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for post-traumatic stress disorder was 
granted in July 1995, and a 30 percent evaluation was 
assigned from January 1994.  In February 1996, the NYRO 
denied the veteran's claim for an increased evaluation.  A 
March 2000 rating decision of the Winston-Salem RO granted a 
50 percent evaluation from September 1997, and a 70 percent 
evaluation from September 1999.  The veteran contends that he 
is entitled to a 100 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  The current 70 percent 
evaluation was granted under the criteria with respect to 
rating psychiatric disorders which became effective November 
7, 1996, and were published in the Federal Register of 
October 8, 1996 (61 Fed.Reg. 52695-52702).

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The current 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).

The veteran filed his claim for an increased evaluation in 
October 1995.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in October 1995, a 70 percent evaluation 
contemplated that the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995).  The Court held that when any of 
the three criteria noted under the 100 percent evaluation are 
met, the veteran is entitled to that rating.  Johnson  v. 
Brown, 7 Vet. App. 95 (1994).

A VA examination was conducted in June 1999.  The veteran was 
very depressed and spoke of overt and covert suicidal 
attempts.  He was dysphoric, anhedonic, and emotionally 
labile, moving quickly from rage to tears.  He denied 
hallucinations and delusions.  Judgment and insight were 
excellent, and his memory was good.  The veteran reported 
that he lost his job with the telephone company because they 
could no longer cope with his violent outbursts.  The veteran 
was described as an isolated, angry man, with multiple war-
time traumatic events.  The veteran had terrible sleep, 
punctuated by nightmares, and experienced flashbacks and 
intrusive thoughts.  He startled easily and had an explosive 
rage.  The examiner stated that the veteran was "absolutely 
incapable now of work," has no social life whatsoever, is 
potentially violent, and potentially suicidal.  The examiner 
concluded that the veteran had chronic, severe post-traumatic 
stress disorder and major depressive disorder, and that his 
Global Assessment of Functioning (GAF) Score was 30.

A GAF score of 21-30 contemplates that behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  DSM-
IV at 44-47 (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  

A VA examination conducted in September 1999 included a GAF 
score of 42, and a VA hospitalization report from later that 
month showed a GAF score of 40.  

A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The RO correctly determined that the veteran's current 
disability most closely met the 70 percent evaluation under 
the new regulations.  The criteria for that evaluation 
include: near-continuous depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships, all of which 
the veteran manifests.  The current medical findings do not 
indicate the presence of total occupational and social 
impairment, due to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, 
which are contemplated for a 100 percent evaluation.  
38 C.F.R. Part 4, Code 9411 (1999).

However, the RO did not consider the current disability under 
the regulations in effect at the time the veteran's claim for 
increase were filed, which in this case were the most 
favorable to the veteran.  The veteran has not worked for at 
least two years.  He was specifically noted to be 
unemployable due to his symptoms of post-traumatic stress 
disorder by the VA psychiatrist in June 1999.  That VA 
examination report indicates severe post-traumatic stress 
disorder symptomatology, and the GAF scores of 30, 40 and 42 
support the finding of unemployability.  The Board concludes 
that the weight of the medical evidence shows that the 
veteran is demonstrably unable to retain employment due to 
his service connected post-traumatic stress disorder alone. 

Accordingly, the Board finds that the record shows that the 
veteran is unemployable due to his post-traumatic stress 
disorder in and of itself.  Accordingly, under the criteria 
most favorable to him, the veteran is entitled to a 
100 percent schedular evaluation for his service connected 
post-traumatic stress disorder.  38 C.F.R. Part 4, Code 9411 
(1995).





	(CONTINUED ON NEXT PAGE)


ORDER

A schedular evaluation of 100 percent for post-traumatic 
stress disorder is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

